16-3041
     Liang v. Sessions
                                                                                  BIA
                                                                          Van Wyke, IJ
                                                                          A093 343 091
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 30th day of August, two thousand eighteen.
 5
 6   PRESENT: BARRINGTON D. PARKER,
 7            REENA RAGGI,
 8            CHRISTOPHER F. DRONEY,
 9                 Circuit Judges.
10   _____________________________________
11
12   WENCHAO LIANG,
13            Petitioner,
14
15                       v.                                      No. 16-3041
16                                                               NAC
17   JEFFERSON B. SESSIONS III,
18   UNITED STATES ATTORNEY GENERAL,
19            Respondent.
20   ____________________________________
21
22   FOR PETITIONER:                     Thomas V. Massucci, Esq., New
23                                       York, New York.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Margaret Kuehne
27                                       Taylor, Senior Litigation Counsel;
28                                       Patricia E. Bruckner, Trial
29                                       Attorney, Office of Immigration
30                                       Litigation, United States
31                                       Department of Justice, Washington,
32                                       D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Wenchao Liang, a native and citizen of the

6    People’s   Republic     of   China,    seeks   review      of   the   BIA’s

7    affirmance   of   an   Immigration     Judge’s      (“IJ’s”)    denial    of

8    Liang’s application for asylum, withholding of removal, and

9    relief under the Convention Against Torture (“CAT”).                  See In

10   re Wenchao Liang, No. A 093 343 091 (B.I.A. Aug. 11, 2016),

11   aff’g No. A 093 343 091 (Immig. Ct. N.Y. City Mar. 4, 2015).

12   Under the circumstances of this case, we review both the BIA’s

13   and IJ’s decisions, see Yun-Zui Guan v. Gonzales, 432 F.3d
14   391, 394 (2d Cir. 2005), applying well established standards

15   of review, see 8 U.S.C. § 1252(b)(4); Xiu Xia Lin v. Mukasey,

16   534 F.3d 162, 165 (2d Cir. 2008).        In so doing, we assume the

17   parties’ familiarity with the underlying facts and procedural

18   history of this case, which we reference only as necessary to

19   explain our decision to deny the petition.

20       For asylum applicants such as Liang, the agency may,

21   “[c]onsidering the totality of the circumstances,” base a

22   credibility finding on the applicant’s “demeanor, candor, or

23   responsiveness,”       the   plausibility      of    his   account,      and
                                        2
1    inconsistencies in his statements and other record evidence

2    “without regard to whether an inconsistency, inaccuracy, or

3    falsehood goes to the heart of the applicant’s claim.”                               8

4    U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey, 534
5 F.3d at 163-64.          “We defer . . . to an IJ’s credibility

6    determination unless, from the totality of the circumstances,

7    it is plain that no reasonable fact-finder could make such an

8    adverse credibility ruling.”                  Xiu Xia Lin v. Mukasey, 534
9 F.3d at 167.

10         Here, the agency reasonably relied on discrepancies in

11   the record in finding that Liang was not credible as to his

12   claims    of   past     persecution.           Specifically,         there     was   a

13   discrepancy         between    Liang’s        testimony        and   his      written

14   statements related to the activities of the Shanghai Union

15   for   Self-Salvation          of    Families      of    Religious       Persecution

16   Victims (“Shanghai Union”), which Liang helped organize to

17   press    the   government          to   release    individuals          detained     on

18   religious      grounds.        Although       Liang’s         written    statements

19   described      an    active    organization            that    sought    to    obtain

20   justice for incarcerated family members, recruited members,

21   demanded the release of prisoners, and raised money, his

22   testimony revealed a much less developed organization that

23   had existed for only 17 days, had taken little action, and
                                               3
1    had not accomplished its goals.              The agency permissibly

2    relied on this discrepancy in concluding that Liang’s written

3    statements were misleading in their descriptions of Shanghai

4    Union     as    an    active     organization.         See   8   U.S.C.

5    § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d at 167

6    (“[A]n IJ may rely on any inconsistency or omission in making

7    an adverse credibility determination as long as the totality

8    of the circumstances establishes that an asylum applicant is

9    not credible.” (emphasis in original) (internal quotation

10   marks omitted)).

11       The agency also reasonably found it implausible that

12   Liang was arrested for belonging to a nascent and all-but

13   unknown     organization       whose   members   had   not   undertaken

14   protests or any public activities to further the group’s

15   goals.      See 8 U.S.C. § 1158(b)(1)(b)(iii) (the “inherent

16   plausibility of the applicant’s . . . account” is a ground

17   for an adverse credibility determination); Wensheng Yan v.

18   Mukasey, 509 F.3d 63, 66-67 (2d Cir. 2007) (same).                Liang

19   testified      that   someone     reported   the   Shanghai      Union’s

20   activities to the authorities, and that he was subsequently

21   arrested,      detained,   interrogated,     beaten,   and   forced   to

22   guarantee that he would not engage in political activities.

23   The IJ was not compelled to credit this testimony in light of
                                            4
1    Liang’s never having publicly opposed the government.                   See

2    Siewe v. Gonzales, 480 F.3d 160, 168-69 (2d Cir. 2007)

3    (reasoning     that     although      “bald”    speculation        is     an

4    impermissible    basis    for   an   adverse    credibility      finding,

5    “[t]he speculation that inheres in inference is not ‘bald’ if

6    the inference is made available to the factfinder by record

7    facts, or even a single fact, viewed in the light of common

8    sense and ordinary experience”); Ming Xia Chen v. BIA, 435

9 F.3d 141, 145 (2d Cir. 2006) (holding that implausibility

10   finding will be overturned only if “we are left with the

11   definite   and   firm     conviction     that   a   mistake      has    been

12   committed” (internal quotation marks omitted)).

13       Moreover,     the     agency     reasonably     found      implausible

14   Liang’s testimony that he did not learn details about his

15   father’s     conversion    to   Christianity        or   his     religious

16   practices, given that Liang’s father was purportedly twice

17   arrested for his religious convictions and those arrests and

18   ensuing detentions were the events that allegedly galvanized

19   Liang’s involvement in an anti-government organization.                  See

20   Siewe v. Gonzales, 480 F.3d at 168-69.

21       In addition, the IJ’s findings regarding demeanor and

22   corroboration    bolster     the     agency’s     adverse      credibility

23   determination.    We generally give “particular deference” to
                                          5
1    adverse credibility determinations “that are based on the

2    adjudicator’s observation of the applicant’s demeanor.”                     Li

3    Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir.

4    2006)    (internal         quotation   marks   omitted).        The   record

5    supports      the    IJ’s     conclusion    that     Liang’s    answers    to

6    questions     about    his     father’s    arrests    were     hesitant   and

7    nonresponsive, that Liang answered several questions with

8    questions of his own, and that the government attorney had to

9    repeat questions to elicit complete answers.                   See id. (“We

10   can be still more confident in our review of observations

11   about    an   applicant’s       demeanor   where,     as   here,   they   are

12   supported by specific examples of inconsistent testimony.”).

13          The agency also reasonably relied on the lack of evidence

14   corroborating Liang’s involvement in the Shanghai Union or

15   his father’s arrests.           See Biao Yang v. Gonzales, 496 F.3d
16   268,    273    (2d    Cir.     2007)   (“An    applicant’s      failure    to

17   corroborate his or her testimony may bear on credibility,

18   because the absence of corroboration in general makes an

19   applicant unable to rehabilitate testimony that has already

20   been    called      into    question.”).       The   IJ    reasonably     gave

21   diminished weight to documents and letters from China because

22   the drafters were unavailable for cross-examination and the

23   documents were unauthenticated by anything other than Liang’s
                                            6
1    own testimony.       See Shunfu Li v. Mukasey, 529 F.3d 141, 149

2    (2d Cir. 2008) (affording IJs “considerable flexibility in

3    determining the authenticity of . . . documents from the

4    totality of the evidence and in using documents found to be

5    authentic in making an overall assessment of the credibility

6    of    a   petitioner’s   testimony      and,    ultimately,    of   h[is]

7    persecution claim”); Matter of H-L-H- & Z-Y-Z-, 25 I. & N.

8    Dec. 209, 214-15 & n.5 (B.I.A. 2010) (according limited weight

9    to unauthenticated documents and to letters from witnesses

10   who are not subject to cross-examination), abrogated on other

11   grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir.

12   2012).

13          In sum, (1) discrepancies regarding the degree to which

14   Shanghai Union was an active organization at the time of

15   Liang’s arrest; (2) the implausibility of Liang’s professed

16   arrest and purported ignorance of his father’s practice of

17   Christianity; (3) the nonresponsiveness of Liang’s testimony;

18   and    (4)   the   absence   of   reliable     corroborating   evidence,

19   provide substantial evidence to support the agency’s adverse

20   credibility         determination.                See     8         U.S.C.

21   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d at

22   167.      Moreover, the adverse credibility determination is

23   dispositive of Liang’s claims for asylum, withholding of
                                         7
1   removal, and CAT relief, because all rest on the same factual

2   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

3   Cir. 2006).

4       For the foregoing reasons, the petition for review is

5   DENIED.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe,
8                               Clerk of Court




                                  8